Citation Nr: 1136372	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether a substantive appeal was timely filed with respect to a May 2004 rating decision which denied a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1974.  He died in July 2002.  The appellant in this matter is the Veteran's surviving spouse.

This first issue on appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 administrative decision letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The second and third issues on appeal come before the Board on appeal from a June 2007 rating decision from this same RO.  

In April 2007, a Decision Review Officer hearing was convened regarding the first issue on appeal.  In May 2011, a Travel Board hearing regarding the all the issues on appeal was convened before the undersigned Veterans Law Judge.  Transcripts of these hearings have been associated with the claims file.

The last adjudication in this case was via a January 2010 supplemental statement of the case (SSOC).  Contemporaneous with the May 2011 Travel Board hearing, pertinent evidence was submitted by the appellant.  Most of this evidence is duplicative or cumulative of the evidence of record as of the issuance of the SSOC and therefore is not additional.  With respect to the evidence which is neither duplicative nor cumulative and therefore is additional, the appellant submitted a statement waiving her right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider it.  The Board accordingly has jurisdiction to consider this evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2003 and May 2004 rating decisions, the RO denied the appellant's initial claim of entitlement to service connection for the cause of the Veteran's death.  

2.  A statement of the case (SOC) continuing the denial of the appellant's claim of entitlement to service connection for the cause of the Veteran's death was issued on May 17, 2005.  A copy of the SOC and a notice letter were mailed to the appellant on that same date.

3.  The appellant's substantive appeal, which is dated July 6, 2005, was received by VA more than 60 days after the date of the SOC on August 5, 2005.  

4.  Some of the evidence received subsequent to the May 2004 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the appellant's entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The substantive appeal filed with respect to the May 2004 rating decision which denied a claim of entitlement to service connection for the cause of the Veteran's death was untimely.  38 U.S.C.A. §§ 5107, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 20.200, 20.202, 20.302, 20.303 (2010).

2.  The May 2004 rating decision thus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

3.  Some of the evidence received since the May 2004 rating decision is both new and material, and the claim of entitlement to service connection for the cause of the Veteran's death therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

With respect to the first issue on appeal, the Board notes that VA's duties to notify and to assist are not applicable where a claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied on the ground of lack of legal merit or lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (concluding that providing notice of how to substantiate a claim is not required where that claim cannot be substantiated because there is no legal basis for it or because undisputed facts render the claimant ineligible for the benefit sought); Mason v. Principi, 16 Vet. App. 129 (2002) (noting "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim"); see also Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The ensuing discussion reveals that this is the situation here.  Therefore, no further discussion regarding the duty to notify and the duty to assist is necessary.

The Board is granting the benefit sought with respect to the second issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regard to this issue, such error was harmless and will not be discussed.

II.  Timeliness of Substantive Appeal

Appellate review of a determination is initiated when a notice of disagreement (NOD) is timely filed.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The claimant or his/her representative has 1 year from the date the AOJ mails notice of the determination to file a NOD.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon receipt of the NOD, the AOJ reviews its previous determination.  38 U.S.C.A. § 7105(d)(1).  If the previous determination is continued, the AOJ must prepare a SOC.  Id.  The claimant or his/her representative has 60 days from the date the AOJ mails the SOC or the remainder of the 1 year period from the date the AOJ mailed notice of the determination being appealed, whichever comes later, to perfect the appeal by filing a substantive appeal (Form 9).  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302(b).

An extension of the 60-day period may be granted on request for good cause.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  Such a request must be in writing, must be filed with the VA office from which the claimant received notice of the determination being appealed, and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.

VA further may waive objecting to the timeliness of a substantive appeal filed after expiration of the 60 day period.  It has been determined, for example, that VA waived any objection to the timeliness of a substantive appeal because the RO consistently treated the matter as timely appealed and certified the matter to the Board and because testimony regarding the matter was taken before a member of the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  It also has been determined that VA waived any objection to the timeliness of a substantive appeal because the RO obliged the claimant when he requested that he be allowed to go forward with his claim after expiration of the 60 day period.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  The RO continuing to adjudicate the claim or the Board adjudicating the claim additionally has been determined to constitute a waiver on VA's part of any objection to the timeliness of a substantive appeal.  See Gomez v. Principi, 17 Vet. App. 369 (2003); Rowell v. Principi, 4 Vet. App. 9 (1993).

Although a matter of controversy and uncertainty, the possibility exists that the period to file a substantive appeal finally is subject to equitable tolling.  The United States Supreme Court has held that federal courts cannot create equitable exceptions to jurisdictional requirements.  Bowles v. Russell, 551 U.S. 205 (2007).  Subsequently, the United States Court of Appeals for Veterans Claims (Court) overturned prior precedent by holding that equitable tolling does not apply to VA jurisdictional statutes.  Henderson v. Peake, 22 Vet. App. 217 (2008), aff'd sub nom., Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009).  The Court found in Hunt v. Nicholson, 20 Vet. App. 519 (2006), that a substantive appeal is a nonjurisdictional requirement, however.  Furthermore, the Board is not a federal court but rather an appellate authority within an executive agency.  It therefore shall be presumed herein that the concept of equitable tolling should be considered.

Several situations have been found to justify equitable tolling.  It is sufficient where the claimant actively pursued judicial remedies by filing a defective pleading during the statutory period.  Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  It also is sufficient where the claimant has been induced or tricked by his/her adversary's misconduct into allowing a filing deadline to pass.  Id.  Mental illness may be sufficient if it directly resulted in the failure to make a timely filing.  Barrnett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004).  

Equitable tolling also is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following 3 requirements must be met, however:  (1) the extraordinary circumstance must be beyond the appellant's control, (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id.

In this case, the appellant filed a claim of entitlement to service connection for the cause of the Veteran's death in August 2002.  A rating decision was issued in early May 2003.  It was noted therein that the Veteran's certificate of death listed his cause of death as respiratory failure due to refractory non small cell lung cancer.  It also was noted therein that presumptive service connection for his lung cancer as due to herbicide exposure was not warranted because there was no evidence that the Veteran had served in Vietnam.  As such, the appellant's claim was denied.  A copy of the rating decision and a notice letter were mailed to the appellant's last known address of record in mid May 2003.  

The appellant submitted a statement dated later in May 2003 and received in June 2003 indicating that she believed the Veteran was exposed to asbestos during service which caused the lung cancer that led to his death.  This statement was construed as an application to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  In a May 20, 2004, rating decision, the RO implicitly reopened the claim.  The RO then conceded that the Veteran had a high probability of in-service exposure to asbestos given his duties.  However, the RO determined that the evidence did not establish that his lung cancer was related to such in-service asbestos exposure.  As such, the appellant's claim again was denied.  A copy of the rating decision and a notice letter dated May 28, 2004, were mailed to the appellant's last known address of record.  

In March 2005, VA received the appellant's timely NOD.  The RO issued a SOC continuing the previous denial of service connection for the cause of the Veteran's death on May 17, 2005.  A copy of the SOC and a notice letter were mailed to the appellant's last known address of record on that date.  This letter informed her that a substantive appeal must be filed within 60 days from the date of the letter or the remainder, if any, of the 1 year period from the date of the letter notifying her of the determination being appealed.  It additionally informed her that her case would be closed if VA did not hear from her during this timeframe.  Finally, the letter informed the appellant that if more time was needed, it should be requested before the time limit for filing the substantive appeal expired.  

The appellant's substantive appeal, which is dated July 6, 2005, was received by VA on August 5, 2005.  She was informed via the administrative decision letter dated in September 2005 that her substantive appeal was untimely.  In this regard, it was noted that she only had 60 days from the date of the May 17, 2005, notice letter, or until July 17, 2005, to submit her substantive appeal.  It further was noted that the appellant could appeal the determination that her substantive appeal was untimely as well as that her claim could be reconsidered if new and material evidence was submitted.

In her NOD regarding the timeliness of her substantive appeal, which is dated in October 2005 but was received by VA in November 2005, the appellant indicated that she was unable to submit her substantive appeal in the timeframe allotted because she was emotionally devastated by the determination in the SOC.  She contended that this determination was not based on a complete and proper review of her claim.

The appellant testified at the April 2007 DRO hearing that she signed and dated her substantive appeal on July 6, 2005, and left it with her representative to be faxed to VA.  She noted that it was not faxed in her presence but was to be done later.  She indicated that her representative had submitted documentation to VA on her behalf before with no problems.  The appellant also indicated that no explanation was given by her representative after she raised the issue of timeliness of her substantive appeal.  Rather, she recounted the representative telling her that she could sue.

In December 2008, the RO certified to the Board the issue of whether the appellant's substantive appeal was timely filed.

The appellant's testimony at the May 2011 Travel Board hearing regarding the timeliness of her substantive appeal reiterated that from the April 2007 DRO hearing.

At the outset, the Board notes an error with respect to computation of the filing deadline for the appellant's substantive appeal with respect to the May 2004 rating decision which denied her claim of entitlement to service connection for the cause of the Veteran's death.  The SOC was issued and mailed on May 17, 2005.  This was just over 10 days prior to the expiration of the 1 year period from May 28, 2004, when a notice letter regarding the denial of the claim was mailed to the appellant.  As such, 60 days from the date of the mailing of the SOC therefore was later in time.  This period thus constituted the filing deadline.  The September 2005 administrative decision letter noted that she had until July 17, 2005, to submit the appeal to VA.  July 17, 2005, is the 60th day following the issuance and mailing of the SOC on May 17, 2005, given that the first day of the specified period is excluded and the last day included.  38 C.F.R. § 20.305(b).  However, this date fell on a Sunday.  The next succeeding workday is included in the computation in this situation.  Id.  July 18, 2005, therefore is the correct filing deadline in this case.

It is undisputed that VA did not receive the appellant's substantive appeal by July 18, 2005.  Extension of this deadline for good cause is not warranted.  The appellant indeed did not submit a written request for such an extension prior to the deadline.

There is no basis for finding that VA waived objecting to the timelines of the appellant's substantive appeal.  The RO did not treat the appellant's substantive appeal as if it were timely, or oblige any request from her to be allowed to proceed despite it being untimely, by continuing to adjudicate her claim of entitlement to service connection for the cause of the Veteran's death.  Rather, the RO informed her via the September 2005 administrative decision letter that the substantive appeal was untimely.  The issue of timeliness of the substantive appeal, rather than the issue of entitlement to service connection for the cause of the Veteran's death, was certified by the RO to the Board in December 2008.  Testimony on the issue of timeliness of the substantive appeal further was taken at both the April 2007 DRO hearing and the May 2011 Travel Board hearing.

With respect to equitable tolling, the evidence does not show that the appellant filed a substantive appeal which was somehow defective prior to July 18, 2005.  No documents whatsoever were submitted to VA between the issuance of the SOC and this date.  There is no indication that the appellant was induced or tricked by adversarial misconduct into allowing a filing deadline to pass.  The VA disability system is paternalistic in nature rather than adversarial.  Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  It is recognized, however, that misconduct such as misinformation from VA could cause a claimant to miss a filing deadline.  Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  Here, VA accurately informed the appellant in the notice letter mailed along with the SOC that she had 60 days to file a substantive appeal.  The appellant has not contended that she received any conflicting information regarding this deadline, whether in the form of another letter or other written communication or in the form of verbal advice from a VA employee.  Absent is a showing that the appellant suffered from a mental illness which directly resulted in her failure to timely file her substantive appeal.  She did assert that she was emotionally devastated given her belief that the SOC was not based on a complete and proper review of her claim.  Yet no support for this emotional devastation was supplied.  Even if such support had been provided, it is unlikely that emotional devastation would arise to the level of a mental illness.  See 38 C.F.R. § 4.125(a) (noting that a mental disorder diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) for VA disability compensation purposes).

That leaves equitable tolling due to an extraordinary circumstance.  The evidence reflects that the appellant signed her substantive appeal within the 60 day period for its submission.  She contends that she left the substantive appeal with her representative, the California Department of Veterans Affairs (CDVA).  Veterans Service Organizations (VSOs), which represent claimants in VA matters, such as the CDVA are not units within VA.  Receipt by the CDVA of the appellant's substantive appeal therefore does not constitute receipt of it by VA.  

That the appellant's representative did not submit the substantive appeal on time does not constitute an extraordinary circumstance.  She did not have control over the CDVA's actions which directly resulted in the untimely filing.  Absent, however, is any indication that she exercise due diligence in preserving her appellate rights.  The appellant, never having a previous problem with the CDVA submitting paperwork on her behalf, simply presumed there would be no problem this time.  She did not seek to confirm with CDVA or with VA that her substantive appeal had been submitted.  Indeed, she does not contend that she communicated in any manner (writing, telephone, email, or fax) with anyone in this regard.  The appellant also did not submit a substantive appeal on her own behalf.  It therefore does not follow that a reasonably diligent appellant under the same circumstances also would not have filed a timely substantive appeal.  

The Court further has found that "ordinary attorney neglect, such as missing a filing deadline, does not rise to the level of an extraordinary circumstance" warranting equitable tolling.  Nelson v. Nicholson, 19 Vet. App. 548 (2006) (citing Irwin, 498 U.S. at 89; Gayle v. United Parcel Serv., Inc., 401 F.3d 222 (4th Cir. 2005); Cmty. Dental Servs. v. Tani, 282 F.3d 1164 (9th Cir. 2002); Gilbert v. Sec'y of Health & Human Servs., 51 F.3d 254 (Fed. Cir. 1995)).  "In fact, represented parties are deemed bound by the acts of their lawyer-agents, even in cases of neglect."  Id. (citing Irwin, 498 U.S. at 89).  While Employees of VSOs generally are not trained or licensed in the practice of law, their responsibilities as accredited representatives of claimants are not diminished.  

In sum, the appellant's substantive appeal was untimely.  No extension of this period for good cause was requested.  Neither the RO nor the Board waived objecting to the timeliness of the substantive appeal.  Equitable tolling is not justified.  Accordingly, the appeal as to the issue of whether a substantive appeal was timely filed with respect to a May 2004 rating decision which denied a claim of entitlement to service connection for the cause of the Veteran's death is denied.

III.  Application to Reopen Based on New and Material Evidence

Noted at the outset is that the RO considered the appellant's claim on the merits after implicitly reopening it.  Whether new and material evidence has been received to reopen a previously denied claim, however, is a jurisdictional matter that must be considered anew herein.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As noted above, the appellant filed a claim of entitlement to service connection for the cause of the Veteran's death in August 2002.  The early May 2003 rating decision denied the claim because there was no indication that the Veteran served in Vietnam, a requisite to presuming service connection for lung cancer as due to herbicide exposure.  

Also as noted above, the appellant submitted a statement dated later in May 2003 and received in June 2003 alleging asbestos exposure rather than herbicide exposure during the Veteran's service.  The RO construed this statement as an application to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  The Board concludes, however, that the statement was a continuation of the previously submitted claim.  38 C.F.R. § 3.156(b) indeed provides that "new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  That the RO implicitly reopened the claim in the May 2004 rating decision therefore shall be ignored.  This rating decision denied the claim again because it was determined that, despite the high probability of in-service exposure to asbestos given the Veteran's duties, the evidence did not show that his lung cancer was related to such exposure.  

Pertinent evidence of record considered in making this determination included the Veteran's certificate of death, his service personnel records and service treatment records, private treatment records, a February 2004 private medical opinion from Dr. R.Y., and an April 2004 medical opinion from a VA physician.  Of import here, Dr. R.Y. determined that it is plausible that asbestos exposure increased significantly the Veteran's risk for lung cancer.  The VA physician concluded that it was less likely as not that the Veteran's lung cancer was due to any in-service asbestos exposure.

The appellant was notified of her appellate rights immediately following the May 2004 rating decision.  She instigated an appeal, but it was determined above that she did not timely perfect it.  The rating decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Yet a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA, such as a VA medical examination that addresses nexus.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Following the advice in the September 2005 administrative decision letter, the appellant submitted new and material evidence so that her claim would be reconsidered.  Her untimely August 2005 substantive appeal was construed as an application to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  

Pertinent evidence submitted by the appellant subsequent to final denial of her claim via the May 2004 rating decision included a private treatment record, private medical opinion from Dr. J.W. dated in November 2005, private medical opinions from Dr. D.P. dated in July 2009 and May 2011, and an article printed off the internet entitled "Asbestos Exposure and Cancer Risk" by the National Cancer Institute.  A May 2007 medical opinion from a second VA physician also was associated with the claims file.  Of import, Dr. J.W. concluded that it is reasonable to believe that asbestos exposure contributed and increased the Veteran's risk of developing lung cancer.  Dr. D.P., whose opinions are virtually verbatim of one another, determined that asbestos must be considered a significant factor in the Veteran's development of lung cancer and consequential death short of proof otherwise.  The second VA physician concluded that any asbestos exposure did not materially or substantially contribute or cause the Veteran's death.  

The private treatment record duplicated one previously of record.  It therefore is not new given that it was taken into account in the May 2004 rating decision.  No consideration was given in this rating decision to the private medical opinions from Dr. J.W. and Dr. D.P., the medical opinion from the second VA physician, or the internet article.  Therefore, this evidence is new.  

With the exception of the internet article, the new evidence relates to the previously unestablished fact necessary to substantiate the appellant's claim.  The internet article discusses the potential link between asbestos exposure and cancer in general.  In contrast, the medical opinions from Dr. J.W., Dr. D.P., and the second VA physician discuss the potential link between the Veteran's asbestos exposure and his development of lung cancer.  These opinions accordingly are material.

Dr. J.W.'s opinion essentially is redundant of the previous opinion by Dr. R.Y.  Both found that it was plausible or reasonable that asbestos exposure increased the Veteran's lung cancer risk.  The second VA physician's opinion and Dr. D.P.'s opinions are neither cumulative nor redundant of the previous opinions by Dr. R.Y. and the first VA physician.  It was not determined before the second VA physician's opinion that any asbestos exposure did not materially or substantially contribute or cause the Veteran's death.  It also was not determined before Dr. D.P.'s opinions that asbestos must be considered a significant factor in the Veteran's development of lung cancer and consequential death short of proof otherwise.

It is clear that the second VA physician's opinion does not raise a reasonable possibility of substantiating the appellant's claim even under the low threshold in Shade.  This opinion indeed undermines rather than supports her claim.  Dr. D.P.'s opinions, however, do the opposite.  That asbestos exposure must be considered a significant factor in the Veteran's development of lung cancer, which is presumed to be credible pursuant to Justus at this stage, constitutes an indication that his lung cancer may be associated with his in-service asbestos exposure.  Establishment of such an association is required for service connection for the cause of his death to be granted.  When Dr. D.P.'s opinions are considered in concert with the other evidence currently of record as well as the assistance in the form of another medical opinion that the Board determines below is required under the VCAA, this association may be established here.

In sum, some of the evidence added to the record following the previous final denial of the appellant's claim was not new, some although new was not material, some although new and material was redundant of the previous evidence, and some although new and material and not redundant of the previous evidence did not raise a reasonable possibility of substantiating the claim.  Yet some other evidence, specifically Dr. D.P.'s opinions, is new, material, not redundant of the previous evidence, and raises a reasonable possibility of substantiating the claim.  Each of the new and material evidence requirements accordingly has been met.  Thus, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.






								[Continued on Next Page]
ORDER

The appeal as to the issue of whether a substantive appeal was timely filed with respect to a May 2004 rating decision which denied a claim of entitlement to service connection for the cause of the Veteran's death is denied.

New and material evidence having been submitted since this rating decision, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To this extent, and only to this extent, the appeal is granted.


REMAND

Unfortunately, the appellant's claim of entitlement to service connection for the cause of the Veteran's death must be remanded.  The Board sincerely regrets the delay this will cause, but adjudication cannot proceed without further development.

I.  Notice

VA has a duty to notify the appellant of the information and evidence necessary to substantiate her claim, as noted above.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the appellant must be informed of the information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that she is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The first of these requirements, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits such as is raised here, includes (1) a statement of the disabilities, if any, for which the Veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability that was not service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Additionally, the appellant must be informed of how disability ratings and effective dates are assigned when service connection is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A review of the claims file reveals that notification letters were sent to the appellant in November 2002 and September 2003 with respect to her original claim of entitlement to service connection for the cause of the Veteran's death.  It also reveals that a notification letter was sent to the appellant in April 2007 with respect to her now reopened claim of entitlement to service connection for the cause of the Veteran's death.  All of the letters informed her of her as well as VA's respective duties for obtaining evidence.  Only the first two letters regarding the original claim informed her of the criteria for establishing entitlement to DIC benefits, however.  Further, none included a statement of the disabilities for which the Veteran was service-connected at the time of his death, contained specific explanations of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability and based on a disability that was not service-connected, or related how VA assigned disability ratings and effective dates when service connection is granted.  These notification deficiencies must be corrected by the provision of another notification letter on remand.

II.  Records

VA's duty to assist the appellant includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

Assisting the appellant obtain records that are not in Federal custody cannot begin until after she authorizes the release of such records to VA.  38 C.F.R. § 3.159(e)(2).  If this is done, reasonable efforts to help obtain these records generally consist of an initial request for them and, if they are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  The appellant shall be notified if VA is unable to obtain requested records.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  Such notification shall include the identity of the records, an explanation of the efforts VA made to obtain them, a description of any further action VA will take regarding the claim, such as deciding it based on the evidence of record unless the appellant submits the records, and a notice that the appellant is ultimately responsible for providing the records.  Id.  Such notice may be provided at the same time as the final request for the records.  38 C.F.R. § 3.159(e)(1).

In September 2003, the appellant submitted Form 21-4142 (Authorization and Consent to Release Information to VA) authorizing the release of the Veteran's treatment records from Drs. R.K. and K.J. dated from January to July 2002 to VA.  VA requested these records via letter dated in November 2003.  A contemporaneous letter to the appellant informed her that even though they had been requested, it ultimately was her responsibility to ensure that VA received them.  A second request for the records was made via letter dated in March 2004.  Nevertheless, no treatment records from Drs. R.K. and K.J. have been associated with the claims file.  

It follows from the above that VA appropriately made an initial request and a follow-up request for the aforementioned private treatment records.  Yet it also follows that the notification sent to the appellant regarding them was deficient.  First, it was sent at the same time as the initial records request rather than at the same time as or after the follow-up request.  Second, it was not complete.  The description of any further action VA will take regarding the claim specifically was not included.  To remedy these deficiencies, on remand the process of obtaining the records shall be commenced anew.

When VA becomes aware of the existence of relevant records during the pendency of a claim, notification will be sent to the appellant.  38 C.F.R. § 3.159(e)(2).  This notice shall request that the appellant authorize the release of the records to VA.  Id.  It alternatively shall request that the appellant obtain the records herself and provide them to VA.  Id.

The Veteran's death certificate documents that he was being treated as an inpatient at Hazel Hawkins Hospital at the time of his death.  Approximately 10 pages of treatment records from this facility were associated with the claims file as part of Dr. R.Y.'s private treatment records.  These records, which consist of summaries and diagnostic or laboratory test results, convey that the Veteran was seen in the emergency department on June 22, 2002, as well as that he was admitted for the period from June 26, 2002, until his death on July 5, 2002.  Despite the length of his treatment, no other records from Hazel Hawkins Hospital have been associated with the claims file.  

Further, numerous references are made in the evidence of record to a chest X-ray being performed on the Veteran on February 5, 2002, in association with his annual physical examination.  However, neither the film itself nor the summary report has been associated with the claims file.  This film/summary report are crucial in this case, as explained below.

There is no indication that the appellant has been requested to identify the treatment provider who conducted the Veteran's annual physical examination/ordered his chest X-ray.  There also is no indication that she has been requested to provide authorization for the release of the chest X-ray film and summary report as well as Hazel Hawkins Hospital treatment records to VA or alternatively to supply them to VA herself.  Such requests shall be made on remand.

III.  Medical Opinions

VA's duty to assist additionally specifically includes providing a medical opinion when necessary if the claim at issue involves disability compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  These provisions are inapplicable here, as the appellant's claim is for DIC benefits rather than disability compensation benefits.  DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).  Yet VA's duty to assist in all claims generally includes making reasonable efforts to assist the appellant in obtaining substantiating evidence.  38 U.S.C.A. § 5103A(a)(1).  This encompasses obtaining a medical opinion if necessary.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008). 

Development with the goal of securing the Veteran's February 5, 2002, chest X-ray film and summary report was directed above.  If the X-ray film is obtained on remand but the corresponding summary report is not, the Board notes that a medical interpretation thereof is required, as such interpretation is necessary in this circumstance for the film to be interpreted.  Given the complexities of this case, this should be done by a radiologist.  For the reasons explained below, the radiologist should include in an interpretive report of findings and conclusions whether or not the film reflects pleural plaques, mesothelioma, interstitial lung disease, or any other abnormality associated with asbestos exposure/asbestosis.

VA's duty to assist the appellant in substantiating her claim finally mandates that any medical opinion provided be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  A medical opinion is adequate when, among other things, it is based upon consideration of the Veteran's medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  This history may be found from a review of the claims file, although such review is not necessary if the opiner otherwise is familiar with the Veteran's medical history.  Nieves-Rodriguez, 22 Vet. App. at 295; D'Aries v. Peake, 22 Vet. App. 97 (2008).

As is noted above, two VA medical opinions are of record.  Also noted above was that several private medical opinions are of record.  

Dr. R.Y. determined that it was plausible that asbestos exposure increased significantly the Veteran's risk for lung cancer in February 2004.

In April 2004, A VA physician reviewed the claims file and concluded that it was less likely as not that the Veteran's lung cancer was due to any in-service asbestos exposure.  It was noted that the Veteran did not have a history of a pulmonary or respiratory condition, asbestosis, or pulmonary plaque formation; that no mention is made of radiographic or other diagnostic imaging findings suspicious for pleural plaque, mesothelioma, or interstitial lung disease with respect to evaluation of his lung tumor; and that there is no mention of specific findings of asbestos fibers associated with his lung biopsy.  It also was noted that medical literature generally estimates that approximately 10% and no more than 15% of lung cancers are due solely to occupational exposure such as asbestos, that lung cancer as a result of asbestos exposure is more likely to be present in persons who develop pulmonary dysfunction associated with interstitial fibrosis, pleural plaque formation, and/or mesothelioma; and that the incidence of asbestos-related lung cancer in the complete absence of the aforementioned symptoms of pulmonary asbestosis is low.  The VA physician further concluded that the Veteran's cancer risk was largely due to his smoking history.  Noted in this regard was the approximated frequency and duration of his smoking and that he did not have a history of any smoking-related disease.  Additionally noted was that smoking accounts for approximately 90% of all lung cancer.

Dr. J.W., Associate Chief of Respiratory and Critical Care Medicine, noted in November 2005 that the Veteran's history included smoking and asbestos exposure, that the most common cause of lung cancer is smoking, and that asbestos exposure combined with smoking increases the risk of developing lung cancer 50-100 fold.  Dr. J.W. then concluded that while it may be difficult to determine what percent of which risk factor contributed to the development of the Veteran's lung cancer, it is reasonable to believe that asbestos exposure contributed and increased his risk of developing lung cancer.  Finally, Dr. J.W. indicated that the lack of radiographic demonstration of pleural plaques or interstitial lung disease from asbestos exposure does not preclude asbestos exposure as a contributing factor to the development of the Veteran's lung cancer.  

In May 2007, a second VA physician reviewed the claims file and concluded that any asbestos exposure did not materially or substantially contribute or cause the Veteran's death.  It was noted that all clinical evidence, including his computerized axial tomography scan, failed to reveal asbestosis.  

Diagnostic radiologist Dr. D.P. noted in July 2009 and May 2011 that the Veteran was a smoker and had been exposed to asbestos as well as that smoking and asbestos exposure increases the risk, presumably of lung cancer, 50 to 100 times.  Dr. D.P. then indicated that a review of the Veteran's X-rays revealed imaging evidence of prior asbestos exposure.  Next, Dr. D.P. noted that "the presence of asbestos markers on chest X-rays and the occurrence of lung cancer is a significant consideration to the link between the two, with asbestos playing a significant role in enhancing the probability of the development of such a disease process."  Dr. D.P. finally determined that asbestos must be considered a significant factor in the Veteran's development of lung cancer and consequential death short of proof otherwise.  

Attached to Dr. D.P.'s opinions was his interpretation of the Veteran's February 5, 2002, chest X-ray.  Bilateral parenchymal changes and bilateral non-calcified pleural plaquing consistent with the radiographic diagnosis of asbestosis were noted.  

Of the aforementioned opinions, Dr. R.Y. did not address evidence of asbestos exposure/asbestosis.  The April 2004 and May 2007 VA physician opinions as well as Dr. J.W.'s November 2005 opinion found no evidence associated with asbestos exposure/asbestosis.  Only Dr. D.P. found such evidence on the basis of the February 5, 2002, chest X-ray.  A conflict thus exists regarding the Veteran's medical history.  The Board directs above that the X-ray film/summary report, which are not of record, be obtained on remand to help resolve this conflict.  Resolution is important in this case because, as Dr. D.P. stated, the presence of evidence of asbestos exposure/asbestosis and lung cancer with respect to the Veteran "is a significant consideration to the link between the two."

There is no indication that Dr. R.Y. had access to the claims file or anything other than his own private treatment records.  The same holds true for Dr. J.W. and Dr. D.P.  It follows that the private medical opinions rendered by them likely were not fully informed by all of the evidence then available regarding the Veteran's medical history.  Both VA physicians reviewed the claims file.  However, a substantial amount of evidence has been added to it since their reviews.  It follows that neither medial opinion rendered by the VA physicians was fully informed by all of the evidence which is now available regarding the Veteran's medical history.  Further, additional evidence regarding his medical history is sought through this remand.  A new medical opinion therefore shall be obtained after all other development, with the exception of readjudication of the claim, has been completed.  This opinion shall be rendered by an appropriate examiner, preferably a pulmonologist, given the complexities involved.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant another notification letter regarding her claim.  This letter shall contain the criteria for establishing entitlement to DIC benefits and include an explanation of the information and evidence not of record that is necessary to substantiate the her DIC claim.  In this regard, a statement of the disabilities for which the Veteran was service-connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability, and an explanation of the evidence and information required to substantiate a DIC claim based on a disability that was not service-connected shall be provided.  The letter also shall include information on how disability ratings and effective dates are assigned when service connection is granted.  A copy of the notification letter shall be included in the claims file.

2.  Contact the appellant regarding June and July 2002 Hazel Hawkins Hospital treatment records and January through July 2002 treatment records from Drs. R.K. and K.J. regarding the Veteran.  Request that she authorize the release of such records to VA or alternatively provide them to VA herself.  All contact with the appellant and all attempts to obtain treatment records on her behalf must be documented in the claims file.  Any treatment records received shall be associated with the claims file.

3.  Contact the appellant regarding the Veteran's February 5, 2002, chest X-ray taken in association with his annual physical examination.  Request that she identify the treatment provider who conducted this examination/ordered this X-ray and that she authorize the release of the X-ray film and summary report to VA.  In the alternative, request that she provide the film and summary report to VA herself.  All contact with the appellant and all attempts to obtain the film/summary report on her behalf must be documented in the claims file.  Any film/summary report received shall be associated with the claims file.

4.  If the Veteran's February 5, 2002, chest X-ray film but not the corresponding summary report is obtained as a result of the development in the above paragraph, then arrange for it to be interpreted by a radiologist.  The radiologist shall compose an interpretive report to document all findings made and conclusions reached, to include whether or not the film reflects pleural plaques, mesothelioma, interstitial lung disease, or any other abnormality associated with asbestos exposure/asbestosis.

5.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file, after securing any necessary proper authorization, additional pertinent records identified by the appellant during the course of this remand.  

6.  After completion of the above development, obtain a medical opinion from a VA pulmonologist.  The entire claims file shall be made available to and reviewed by the pulmonologist.  The pulmonologist thereafter shall determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lung cancer was a result of his in-service asbestos exposure (conceded by the RO in the May 2004 rating decision).  A complete rationale with specific comment on all pertinent medical and lay evidence of record shall be provided.  This shall include a discussion of the private medical opinions and other VA medical opinions of record as well as a discussion of the evidence regarding asbestos exposure/asbestosis and smoking.  It also shall include reference to and discussion of on point medical literature.  Each of the above actions shall be documented fully in an opinion report.

7.  Finally, readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, the appellant and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


